Title: From James Madison to Samuel Wyllys Pomeroy, 16 March 1822
From: Madison, James
To: Pomeroy, Samuel Wyllys


                
                    Dear Sir
                    Montpellier Mar. 16. 1822
                
                I thank you for the communication made in your favour of the 25 Feby. and the Agricultural Journal sent with it.
                
                If flax can be prepared by the new Machinery for 2 cents per ℔s and spun with a facility resembling that of Cotton, you are well warranted in your anticipations of advantage to the Farmers. If Hemp can be carried with equal success through like processes, the advantage will be more than doubled.
                I was not surprized at the improvement made here on the European Model. It accords with the inventive genius and practical turn of our Citizens. And augurs still further improvements of the Machine in question, as well as continued fruits of the labour-saving ingenuity, of which so many examples have been already given. Be pleased to accept Sir my esteem & friendly respects
                
                    James Madison
                
            